Exhibit 10.5




No. 07-0245

OFFICIAL ORDER

of the

COMMISSIONER OF INSURANCE

of the

STATE OF TEXAS

AUSTIN, TEXAS

Date:  Apr 02 2007







Subject Considered:

AMERICAN PHYSICIANS INSURANCE EXCHANGE

Austin, Texas

TDI No. 14-04158




ARTICLES OF INCORPORATION




CONSENT ORDER




General remarks and official action taken:







On this day came on for consideration by the Commissioner of Insurance, pursuant
to TEX. INS. CODE ANN. Chapter 826, the application of AMERICAN PHYSICIANS
INSURANCE EXCHANGE, Austin, Texas, hereinafter referred to as (“APPLICANT”), for
approval of the Articles of Incorporation of AMERICAN PHYSICIANS INSURANCE
COMPANY (the “Articles of Incorporation”).




Staff for the Texas Department of Insurance and the duly authorized
representative of APPLICANT, have consented to the entry of this order as
evidenced by the signature hereto and request the Commissioner of Insurance
informally dispose of this matter pursuant to the provisions of TEX. INS. CODE
ANN. §36.104, TEX. GOV'T CODE ANN. §2001.056, and 28 TEX. ADMIN. CODE §1.47.




WAIVER




APPLICANT acknowledges the existence of its right to the issuance and service of
notice of hearing, a public hearing, a proposal for decision, rehearing by the
Commissioner of Insurance, and judicial review of this administrative action, as
provided for in TEX. INS. CODE ANN. §§36.201, 36.205, and TEX. GOV'T CODE ANN.
§§2001.051, 2001.052, 2001.145 and 2001.146, and by the respective signature of
the duly authorized representative on this order, has expressly waived each and
every such right and acknowledges the jurisdiction of the Commissioner of
Insurance.





--------------------------------------------------------------------------------

07-0245

COMMISSIONER'S ORDER

AMERICAN PHYSICIANS INSURANCE EXCHANGE

PAGE 2 of 6













FINDINGS OF FACT




Based on the information provided to and reviewed by staff of the Texas
Department of Insurance, the Commissioner of Insurance makes the following
findings of fact:




1.

APPLICANT is a domestic reciprocal exchange property and casualty insurance
company.




2.

Action by the Board of Directors and eligible subscribers of APPLICANT
authorizing the proposed Articles of Incorporation has been evidenced to the
Commissioner of Insurance.




3.

APPLICANT has filed a plan of conversion and plan of merger. Pursuant to
Commissioner’s Order No. 07-0064, dated January 26, 2007, the plan of conversion
and plan of merger were approved. APPLICANT has filed with the Commissioner the
complete and executed documentation evidencing subscriber approval of the plan
of conversion and plan of merger.  This documentation evidencing eligible
subscriber approval was filed no later than 30 days after the subscriber’s
approval.




4.

On March 22, 2007 the eligible subscribers approved a plan of conversion,
including approval of the Articles of Incorporation and plan of merger.




5.

As a result of the plan of conversion and plan of merger, APPLICANT changed its
name from AMERICAN PHYSICIANS INSURANCE EXCHANGE to AMERICAN PHYSICIANS
INSURANCE COMPANY.  The amendment is properly supported by the required
documents, which evidence that the name AMERICAN PHYSICIANS INSURANCE COMPANY,
is not so similar to the name of another insurance company as to likely to
mislead the public.




6.

The proposed capital and surplus of the APPLICANT is equal to or exceeds the
minimum requirements of capital and surplus required by the TEX. INS. CODE ANN.
Chapters 822 and 861 for a domestic stock property and casualty insurance
company.











--------------------------------------------------------------------------------

07-0245

COMMISSIONER'S ORDER

AMERICAN PHYSICIANS INSURANCE EXCHANGE

PAGE 3 of 6













7.

By signing this order, APPLICANT is representing to the Commissioner of
Insurance that its officers, directors and managing executives possess
sufficient insurance experience, ability, and standing to render the continued
success of the company probable.




8.

APPLICANT represents to the Commissioner of Insurance that the APPLICANT and its
representatives are acting in good faith.




9.

The Articles of Incorporation have been properly and timely filed with the
Department and reviewed by Department staff and appear to comply with the
requirements of TEX. INS. CODE ANN.  Chapters 822 and 861.  The plan of
conversion, plan of merger, and the Articles of Incorporation filed with the
Commissioner are effective April 1, 2007.




CONCLUSIONS OF LAW




Based upon the foregoing findings of fact, the Commissioner of Insurance makes
the following conclusions of law:




1.

The Commissioner of Insurance has jurisdiction over this matter pursuant to TEX.
INS. CODE ANN. §§ 31.002, 801.051-801.053, Chapters 822, 826, and 942.




2.

The Commissioner of Insurance has authority to dispose of this matter under TEX.
GOV'T CODE ANN. §2001.056, TEX. INS. CODE ANN. §36.104 and 28 TEX. ADMIN. CODE
§1.47.




3.

APPLICANT and staff have knowingly and voluntarily waived all procedural
requirements for the entry of this order, including, but not limited to, notice
of hearing, a public hearing, a proposal for decision, rehearing by the
Commissioner of Insurance, and judicial review of the order as provided for in
TEX. GOV'T CODE ANN. §§2001.051, 2001.052, 2001.145 and 2001.146, and TEX. INS.
CODE ANN. §§36.201 – 36.205.




4.

The proposed Articles of Incorporation of APPLICANT are properly supported by
the required documents and appears to comply with TEX. INS. CODE ANN. Chapters
822 and 861.




IT IS, THEREFORE, THE ORDER of the Commissioner of Insurance that the Articles
of Incorporation of AMERICAN PHYSICIANS INSURANCE COMPANY, Austin, Texas, be and
the same are hereby, approved effective April 1, 2007.











--------------------------------------------------------------------------------

07-0245

COMMISSIONER'S ORDER

AMERICAN PHYSICIANS INSURANCE EXCHANGE

PAGE 4 of 6













IT IS, FURTHER ORDERED by the Commissioner of Insurance that, effective April 1,
2007, Certificate of Authority No. 8184 dated issued August 15, 1986 issued to
APS FACILITIES MANAGEMENT, INC., Attorney-in-Fact for subscribers at AMERICAN
PHYSICIANS INSURANCE EXCHANGE, Austin, Texas, should be, and is hereby canceled,
and that an amended Certificate of Authority be issued concurrently to AMERICAN
PHYSICIANS INSURANCE COMPANY, Austin, Texas.




MIKE GEESLIN

COMMISSIONER OF INSURANCE

       

BY:

 

/s/ Godwin Ohaechesi

  

Godwin Ohaechesi, Director

  

Company Licensing & Registration

  

Order 01-0692










Recommended by:

   

/s/ Jeff Hunt

Jeff Hunt, Admissions Officer

Company Licensing & Registration

 




Approved as to form:

   

/s/ Margaret Jonon

Margaret Jonon

Staff Attorney, Financial Counsel Section

Legal Services Division







Approved as to form and content:

   

/s/ Edward McHorse

Edward McHorse, Attorney for APPLICANT

Graves, Dougherty, Hearon & Moody

401 Congress Avenue, Suite 2200

Austin, Texas 78701

(512) 480-5750 Telephone

(512) 480-5850 Facsimile

 














--------------------------------------------------------------------------------

07-0245

COMMISSIONER'S ORDER

AMERICAN PHYSICIANS INSURANCE EXCHANGE

PAGE 5 of 6













Agreed, Accepted and Approved as to form and content this   2nd   day of
   April     2007:




(Sign):  /s/ Marc J. Zimmermann




(Print Name):  Marc J. Zimmermann




(Title):  SVP and Chief Financial Officer

American Physicians Insurance Exchange







THE STATE OF

Texas

§

§

COUNTY OF

Travis

§




BEFORE ME,   Becky Borgeson  , a notary public in and for the State of    Texas
 , on this day personally appeared        Marc Zimmermann            , known to
me or proved to me by     Jeff Hunt              to be the person whose name is
subscribed to the foregoing instrument, and acknowledged to me that [he/she]
executed the same for the purposes and consideration therein expressed, who
being by me duly sworn, deposed as follows:




1.

“My name is           Marc Zimmermann           .  I am of sound mind, capable
of making this statement, and personally acquainted with the facts herein
stated.




2.

I hold the office of     Chief Financial Officer             and am the
authorized representative of American Physicians Insurance Exchange, which is
currently licensed to transact the business of insurance in the State of Texas
and I am duly authorized by said Company to execute this statement.




3.

American Physicians Insurance Exchange has knowingly and voluntarily entered
into this Consent Order and agrees with and consents to the issuance and service
of the foregoing Consent Order by the Commissioner of Insurance of the State of
Texas.”







/s/ Marc J. Zimmermann

Signature




Marc J. Zimmermann, SVP & CFO

Typed/Printed name and title














--------------------------------------------------------------------------------

07-0245

COMMISSIONER'S ORDER

AMERICAN PHYSICIANS INSURANCE EXCHANGE

PAGE 6 of 6













Given under my hand and seal of office this    2nd    day of    April   , 2007.







/s/ Becky Borgeson

Signature of Notary Public

 

Becky Borgeson

Printed Name of Notary Public




NOTARY PUBLIC IN AND FOR THE STATE OF    Texas




My Commission Expires:  Jan 6, 2010















